COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-384-CV
 

 
IN 
RE OMNI HOTELS MANAGEMENT                                         RELATORS
CORPORATION 
AND OMNI HOTELS
FRANCHISING 
COMPANY, L.L.C.

 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relators' petition for writ of mandamus and real party in 
interest’s response and is of the opinion that relief should be denied. 
Accordingly, relators' petition for writ of mandamus is denied.
        Relators 
shall pay all costs of this original proceeding, for which let execution issue.
 
 
                                                                  PER 
CURIAM

 
PANEL 
B:   DAUPHINOT, HOLMAN, and McCOY, JJ.
 
DELIVERED: 
February 2, 2004

 
NOTES
1. 
See Tex. R. App. P. 47.4.